HAWKINS, Judge.
Conviction is for passing a forged instrument. In addition to charging such offense, it was alleged in the indictment that appellant had theretofore been convicted of other felonies, bringing him within the condemnation of the habitual criminal statute. See article 63, P.C. Punishment assessed ' was imprisonment in the penitentiary for life.
The record contains neither statement of facts nor bill$' of'.exception. In such condition nothing is presented for review.
The judgment is affirmed.,